Evans, P. J.
Alimony should not be allowed to a wife who abandons her husband without just cause. Fuller v. Fuller, 108 Ga. 256 (33 S. E. 865). Where no divorce suit is pending and alimony is applied for because the husband and wife are living in a bona fide state of separation, on a hearing for temporary alimony it is an abuse of discretion to allow alimony to the wife, where it is admitted that the husband provided everything he could for his wife, and a fair analysis of the evidence discloses no cruel treatment of the wife by the husband, and shows that the wife refused to live with the husband because of mutual antipathy between him and the wife’s mother, and that the husband had prepared a furnished home and asked the wife to come to it, who refused to do so, assigning as her reason that she no longer loved him and did not wish to go with him.

Judgment reversed.


All the Justices concur.